Citation Nr: 0332811	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a compensable disability rating for 
residuals of contact dermatitis of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On April 8, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers, other 
than Dr. Cole, VA's Chalmers P. Wylie 
Outpatient Clinic, and Moundbuilders 
Guidance Center, that have treated him 
for psychiatric and skin disabilities 
during the period of January 2002 to the 
present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each non-VA 
health care provider identified.  Then 
attempt to obtain any medical records so 
identified, as well as obtaining records 
since January 2002 from Dr. Linda 
Cole,195 Union Street, Suite B1, Newark, 
Ohio 43055; VA Chalmers P. Wylie 
Outpatient Clinic, 543 Taylor Ave., 
Columbus, Ohio 43203; and Moundbuilders 
Guidance Center, 65 Messimer Dr., Newark, 
Ohio 43055.

2.  After the above has been completed, 
make arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:  a 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability and a dermatologic 
examination to determine the nature and 
severity of any current skin disability.  
Send the veteran's VA claims folder to 
each examiner for review in connection 
with the examinations.  

The psychiatric examiner should provide 
an opinion, with supporting rationale, as 
to whether it is as least as likely as 
not that any psychiatric disability found 
is etiologically related to the veteran's 
military service, including the 
prescription of prednisone in service.  
The examiner should also provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
that any psychiatric disability found is 
related to the veteran's service-
connected residuals of contact dermatitis 
of the feet.  

The dermatologic examination should 
include a description of the extent of 
the veteran's skin disability in 
percentage of the entire body and 
percentage of exposed areas affected, in 
accordance with the language of new 
Diagnostic Code 7806, which became 
effective August 30, 2002.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



